DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
The previous examiner’s comment (in the office action mailed 11/23/2021) is withdrawn: Upon further consideration, the apparatus claims require a specially programmed processor with an algorithm that checks for the “if” and “when” statements in the final two paragraphs of claim 1 and performs the associated processes. Similarly, the method claims require the same algorithm.
Allowable Subject Matter
Claims 1, 3-6, 8-11, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 3-5, the prior art of record (taken alone or in combination) fails to anticipate or render obvious, “a processor configured to analyze the plurality of substances included in the sample based on the observed spectral data output from the detector, the processor analyzing the substances included in the sample from the observed spectral data using a generalized inverse of a matrix having, as elements, reference spectral data set for the plurality of labeled substances and data of a noise component, wherein the data of the noise component comprises data of stray light noise spectroscopically measured in the absence of the labeled substance, wherein a level of the stray light noise varies with time, wherein the stray light noise fluctuates in accordance with wavelength, wherein, if a number of pieces of the reference spectral data and a number of pieces of data of the noise component are different from a number of pieces of the observed spectrum data, then the processor performs data complementation on at least one of the reference spectrum data, the data of the noise component and the observation spectrum data so that the number of pieces of the reference spectrum data, the number of pieces of data of the noise component and the 
Regarding claims 6, 8-11, and 13-15, the prior art of record (taken alone or in combination) fails to anticipate or render obvious, “ analyzing the substances included in the sample using the generalized inverse and the observed spectral data, wherein the data of the noise component comprises data of stray light noise spectroscopically measured in the absence of the labeled substance, wherein a level of the stray light noise varies with time, wherein the stray light noise fluctuates in accordance with wavelength, wherein, if a number of pieces of the reference spectral data and a number of pieces of data of the noise component are different from a number of pieces of the observed spectrum data, then data complementation is performed on at least one of the reference spectrum data, the data 4 of the noise component and the observation spectrum data so that the number of pieces of the reference spectrum data, the number of pieces of data of the noise component and the number of pieces of the observed spectrum data, coincide with each other, and wherein the data of the noise component is set to 0 in the matrix when the data of the noise component is negligible in the observed spectral data,” in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M, W, Th, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/Examiner, Art Unit 2877